     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 1 of 8

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RHASAUN WHITE,                                      Case No. 1:20-cv-00090-NONE-BAM
12                      Plaintiff,                        ORDER VACATING HEARING
13           v.                                           ORDER GRANTING PLAINTIFF’S
                                                          MOTION FOR LEAVE TO FILE A FIRST
14    UNITED PARCEL SERVICE, INC.,                        AMENDED COMPLAINT
15                      Defendant.                        (Doc. No. 12)
16

17

18

19          Currently pending before the Court is Plaintiff Rhasaun White’s (“Plaintiff”) motion for

20   leave to file a First Amended Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2).

21   (Doc. No. 12.) Defendant United Parcel Service, Inc. (“Defendant”) filed an opposition on June

22   12, 2020. (Doc. No. 14.) Plaintiff filed a reply on June 19, 2020. (Doc. No. 15.)

23          The Court finds the matter suitable for resolution without oral argument and HEREBY

24   VACATES the hearing set for June 26, 2020. Local Rule 230(g). The matter is deemed

25   submitted.

26          Having considered the parties’ briefs and arguments, as well as the record in this case,

27   Plaintiff’s motion for leave to amend shall be GRANTED.

28   ///
                                                      1
     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 2 of 8

 1                                            BACKGROUND

 2          On December 17, 2019, Plaintiff filed a complaint against Defendant and Does 1-10 in

 3   Fresno Superior Court asserting causes of action for racial discrimination, racial harassment,

 4   retaliation, and failure to prevent discrimination, harassment, and retaliation in violation of the

 5   Fair Employment and Housing Act, Cal. Gov’t Code § 12940, et seq. (“FEHA”). (Doc. No. 1-1,

 6   Complaint, Ex. A to Declaration of Laura E. Devane.) Plaintiff, an employee of Defendant,

 7   alleges that he was subjected to vitriolic racial slurs and other racial harassment, culminating in

 8   another employee superimposing a photo of Plaintiff’s head onto a photo of a gorilla. (Complaint

 9   at ¶¶ 1-2.) Plaintiff further alleges that although he complained about the harassment for months

10   and the supervisor readily admitted to the harassment, Defendant refused to terminate the harasser

11   and, instead, Defendant retaliated against Plaintiff and threatened Plaintiff with a retaliatory

12   termination after he complained. (Id. at ¶ 3.)

13          Defendant answered the complaint and subsequently removed the action to this Court on

14   January 17, 2020. (Doc. No. 1.)

15          On April 28, 2020, the Court convened a telephonic Scheduling Conference. The Court

16   and parties discussed the case status, including anticipated mediation. The parties agreed to

17   exchange Initial Disclosures pursuant to Federal Rule of Civil Procedure 26 no later than May 20,

18   2020, to facilitate mediation and early settlement discussions. The Court did not issue a

19   Scheduling Order or set any other discovery deadlines. The Court set a status conference for July

20   28, 2020. (Doc. No. 11.)
21          Pursuant to the Joint Scheduling Report, the parties proposed that all motions or

22   stipulations to amend were to be filed by May 12, 2020. (Doc. No.8 at 2.) According to

23   Plaintiff’s counsel, Defendant subsequently agreed to extend this date to May 28, 2020. (Doc.

24   No. 12-1, Declaration of Lawrence A. Organ at ¶ 4.)

25          On May 28, 2020, Plaintiff filed the instant motion seeking leave to file a First Amended

26   Complaint pursuant to Federal Rule of Civil Procedure 15(a)(2). (Doc. No. 12.) By the motion,
27   Plaintiff seeks leave to file an amended complaint containing allegations that Defendant engaged

28   in a pattern and practice of failing to take “prompt remedial action in response to complaints of
                                                        2
     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 3 of 8

 1   harassment and discrimination.” (Id. at 1.) Based on the proposed amended complaint, Plaintiff

 2   desires to add the following specific allegations in his causes of action for racial harassment,

 3   racial discrimination, and failure to prevent discrimination, harassment and retaliation:

 4          Further, the failure to take prompt and effective remedial action in response to
            Plaintiff’s repeated complaints demonstrates Defendant’s pattern and practice of
 5          failing to take prompt and effective remedial action in response to complaints of
            harassment and discrimination.
 6

 7   (Doc. 12-1, Ex. 1 to Declaration of Lawrence A. Organ, Proposed First Amended Complaint at
 8   ¶¶ 37, 47, and 66.)
 9          On June 12, 2020, Defendant opposed the motion, arguing that it should be denied for
10   three primary reasons: (1) unreasonable delay; (2) prejudice; and (3) Plaintiff’s proposed “pattern

11   and practice” allegations regarding racial harassment, discrimination and retaliation are improper

12   as a matter of law. (Doc. No. 14.)

13          Plaintiff replied on June 19, 2020, contending that the motion to amend was not unduly

14   delayed, Defendant will not be prejudiced by amendment, and the proposed amendment to add

15   pattern and practice allegations is not futile. (Doc. No. 15.)

16                                              DISCUSSION

17          Federal Rule of Civil Procedure 15(a) provides that a court “should freely give leave [to

18   amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The United States Supreme Court

19   has stated:

20          [i]n the absence of any apparent or declared reason—such as undue delay, bad faith
            or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
21          amendments previously allowed, undue prejudice to the opposing party by virtue of
            allowance of the amendment, futility of amendment, etc. —the leave sought should,
22          as the rules require, be “freely given.”
23   Foman v. Davis, 371 U.S. 178, 182 (1962). The intent of the rule is to “facilitate decision on the

24   merits, rather than on the pleadings or technicalities.” Chudacoff v. Univ. Med. Center of S. Nev.,

25   649 F.3d 1143, 1152 (9th Cir. 2011). Consequently, the “policy of favoring amendments to

26   pleadings should be applied with ‘extreme liberality.’” United States v. Webb, 655 F.2d 977, 979

27   (9th Cir. 1981). Courts consider five factors in determining whether justice requires allowing

28   amendment under Rule 15(a): “bad faith, undue delay, prejudice to the opposing party, futility of
                                                        3
     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 4 of 8

 1   amendment, and whether the plaintiff has previously amended the complaint.” Johnson v.

 2   Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004) (citation omitted); Bonin v. Calderon, 59 F.3d 815,

 3   845 (9th Cir. 1995) (citing Western Shoshone Nat’l Council v. Molini, 951 F.2d 200, 204 (9th Cir.

 4   1991)).

 5             Defendant argues that leave to amend is not warranted because of undue delay, prejudice

 6   and futility of amendment. The Court therefore limits its analysis to these factors.

 7             Undue Delay

 8             Defendant first argues that Plaintiff unreasonably delayed in seeking amendment of the

 9   complaint. Defendant contends that the proposed pattern and practice allegations would have

10   been known to Plaintiff prior to the filing of his complaint, but Plaintiff waited over five months

11   after initiating this action before seeking leave to amend.

12             In evaluating undue delay, a court inquires “whether the moving party knew or should

13   have known the facts and theories raised by the amendment in the original pleading.”

14   AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 954 (9th Cir. 2006). “Whether

15   there has been ‘undue delay’ should be considered in the context of (1) the length of the delay

16   measured from the time the moving party obtained relevant facts; (2) whether discovery has

17   closed; and (3) proximity to the trial date.” Wagner v. Cty. of Plumas, No. 2:18-CV-03105-KJM-

18   DB, 2020 WL 820241, at *4 (E.D. Cal. Feb. 19, 2020) (citations omitted).

19             Here, the facts underlying the proposed amendment to add pattern and practice allegations

20   arguably were known to Plaintiff at the outset of the case. However, discovery remains open and
21   there are no pending discovery deadlines. Indeed, there is no Scheduling Order in this case

22   setting pre-trial deadlines or a trial date. Although Defendant asserts undue delay because

23   Plaintiff waited five months to seek amendment after initiating this action, the Court finds no

24   undue delay given that discovery is in its infancy and no trial date is set. This factor weighs in

25   favor of granting leave to amend.

26             Prejudice
27             Defendant next argues that Plaintiff’s unreasonable delay in seeking to amend the

28   complaint prejudices it. Specifically, Defendant contends that, if allowed, Plaintiff’s First
                                                        4
     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 5 of 8

 1   Amended Complaint “will dramatically alter the pending and future discovery in this matter.”

 2   (Doc. No. 14 at 2.)

 3          “The party opposing amendment bears the burden of showing prejudice.” DCD Programs,

 4   Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987). Prejudice to the opposing party carries the

 5   greatest weight in the Rule 15 analysis. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

 6   1052 (9th Cir. 2003). “In evaluating prejudice courts often consider whether relevant deadlines

 7   would have to be continued as a result of the new pleading, the stage of discovery at the time of

 8   amendment, the extent to which additional discovery would have to be conducted, and the degree

 9   to which amendment may delay the proceedings.” Commerce Point Capital, Inc. v. First Data

10   Corp., No. 19-CV-556 W (LL), 2020 WL 2991498, at *3 (S.D. Cal. June 4, 2020) (citations

11   omitted).

12          Defendant has not met its burden to demonstrate prejudice if leave to amend is granted.

13   Although the proposed amendment will result in additional discovery, no relevant deadlines will

14   have to be continued, discovery is in its early stages, and the amendment will not delay the

15   proceedings given that no discovery deadlines or trial date have been set. “[T]he mere need for

16   additional discovery, by itself, does not constitute sufficient prejudice under Rule 15 to withhold

17   leave to amend.” See, e.g., Westberg v. FCA US LLC, No. 1:18-cv-01509-BAM, 2019 WL

18   2547115, at *5 (E.D. Cal. June 20, 2019); Synchronoss Techs., Inc. v. Dropbox Inc., No. 16-cv-

19   00119-HSG, 2019 WL 95927, at *3 (N.D. Cal. Jan. 3, 2019). Defendant will have ample time to

20   conduct discovery. This factor therefore weighs in favor of granting leave to amend.
21          Futility

22          Defendant’s principal argument against amendment is futility. Futility can, by itself,

23   justify denial of a motion for leave to amend. Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir.

24   1995). The Ninth Circuit has articulated the test for futility as when “no set of facts can be proved

25   under the amendment to the pleadings that would constitute a valid and sufficient claim or

26   defense.” Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1134 (9th Cir. 2018) (citing Sweaney
27   v. Ada County, 119 F.3d 1385, 1393 (9th Cir. 1997)). However, denial of leave to amend on this

28   ground is rare. Zurich Am. Ins. Co. of Illinois v. VForce Inc., No. 2:18-cv-02066-TLN-CKD,
                                                        5
     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 6 of 8

 1   2020 WL 2732046, at *3 (E.D. Cal. May 26, 2020) (citing Netbula, LLC v. Distinct Corp., 212

 2   F.R.D. 534, 539 (N.D. Cal. 2003)). “Ordinarily, ‘courts will defer consideration of challenges to

 3   the merits of a proposed amended pleading until after leave to amend is granted and the amended

 4   pleading is filed.’” Id.

 5           Defendant contends that Plaintiff’s pattern and practice allegations regarding racial

 6   harassment, discrimination and retaliation are improper as a matter of law because an individual

 7   cannot make such a claim. In particular, Defendant asserts that the pattern or practice method of

 8   proof set forth in Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 (1977)

 9   (“Teamsters”), is not available to an individual plaintiff, citing Mansourian v. Bd. of Regents, No.

10   CIV. 2-03-02591-FCD-EFB, 2007 WL 3046034, at **7-8 (E.D. Cal. Oct. 18, 2007), rev’d on

11   other grounds, 594 F.3d 1095 (9th Cir.2010), amended on other grounds, 602 F.3d 957 (9th

12   Cir.2010) and Herrera v. SEIU Local 87, No. CV 10-01888 RS, 2013 WL 12324535, at *5 (N.D.

13   Cal. Sept. 13, 2013).

14           Citing Herrera, Plaintiff counters that a “pattern or practice” case is not a separate cause

15   of action but is instead the statistical method of proof accepted by the Supreme Court in

16   Teamsters for cases alleging disparate treatment. (Doc. No. 15 at 4.) Plaintiff claims that this

17   statistical method of proof is not what he is alleging by way of the proposed amendment. Rather,

18   Plaintiff asserts he is simply alleging “that Defendant had a pattern and practice of ignoring or

19   condoning harassment, discrimination and retaliation that contributed to his individual harm and

20   is additional evidence of discriminatory practices.” (Id.) Plaintiff argues that such allegations are
21   necessary to support his claim for punitive damages. In support, Plaintiff cites Johnson v. Ford

22   Motor Co., 35 Cal.4th 1191, 1204 n. 6 (2005), for the proposition that placing the Defendant’s

23   discriminatory conduct into context with its wider business practices or policies “allows an

24   individual plaintiff to demonstrate that the conduct toward him or her was more blameworthy and

25   warrants a stronger penalty to deter continued or repeated conduct of the same nature.” (Id.)

26   Plaintiff avers that the California Supreme Court has held that a plaintiff’s punitive damages
27   award must be reduced where the plaintiff fails to offer evidence that the discriminatory acts

28   towards him “were the product of a corporate culture that encouraged similar [] conduct” or part
                                                        6
     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 7 of 8

 1   of a pattern of “repeated corporate misconduct” of a similar nature. Roby v. McKesson Corp., 47

 2   Cal.4th 686, 715-16 (2009).

 3            Plaintiff further counters that even if he intended to invoke the Teamsters method of

 4   proof, such standard is available in individual cases under Ninth Circuit precedent. For instance,

 5   Plaintiff cites Obrey v. Johnson, 400 F.3d 691, 694 (9th Cir. 2005), in which the Ninth Circuit

 6   stated that the plaintiff, by “’demonstrating the existence of a discriminatory patter or practice,’ [

 7   ] would ‘establish[ ] a presumption that [he] had been discriminated against on account of race.’”

 8   Id. (citations omitted). Plaintiff also urges that this Court has approved the pattern or practice

 9   method of proof in individual cases. As support, Plaintiff cites Lambey v. Cal. Dept. of Ins., 2:11-

10   cv-02392-KJM-KJN, 2014 WL 268570 (E.D. Cal. Jan. 22, 2014) in which the court cited

11   Teamsters and stated, “[a]ssuming plaintiff may maintain a FEHA violation, as under Title VII,

12   on a pattern-or-practice theory, a plaintiff’s ultimate burden is to show that ‘unlawful

13   discrimination has been a regular procedure or policy followed by’ the defendant.” Id.at *17.

14            Given the parties’ substantive dispute, the Court finds that the ordinary practice of

15   deferring Defendant’s challenge to the merits of the proposed First Amended Complaint until

16   after the filing of the amended complaint is appropriate. Therefore, the Court makes no

17   determination regarding futility of amendment and this factor does not weigh against leave to

18   amend.

19                                      CONCLUSION AND ORDER

20            For the reasons discussed above, IT IS HEREBY ORDERED that:
21            1.     Plaintiff’s motion for leave to file a First Amended Complaint (Doc. No. 12) is

22   GRANTED.

23            2.     Within seven (7) days of the date of this Order, Plaintiff shall file his First

24   Amended Complaint; and

25            3.     Defendant shall file an answer or other responsive pleading to the First Amended

26   Complaint in compliance with the time frames of the Federal Rules of Civil Procedure and any
27   relevant Local Rules following filing of the First Amended Complaint; and

28            4.     The TELEPHONIC STATUS CONFERENCE currently set for July 28, 2020, at
                                                         7
     Case 1:20-cv-00090-NONE-BAM Document 16 Filed 06/23/20 Page 8 of 8

 1   9:00 AM in Courtroom 8 (BAM) before the undersigned shall remain on calendar. The parties

 2   should be prepared to address the amended complaint, the progress of settlement and whether the

 3   case should be scheduled.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    June 23, 2020                            /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    8
